741 N.W.2d 300 (2007)
Mary MULLINS, Personal Representative of the Estate of Nina F. Mullins, Deceased, Plaintiff-Appellant,
v.
ST. JOSEPH MERCY HOSPITAL, d/b/a St. Joseph Mercy Health System, Jason White, M.D., Rafael J. Grossman, M.D., and Kimberly Stewart, M.D., Defendants-Appellees and
James R. Bengston, and Walter Whitehouse, M.D., Defendants.
Docket No. 131879. COA No. 263210.
Supreme Court of Michigan.
November 28, 2007.
On order of the Court, leave to appeal having been granted, 477 Mich. 1066, 728 N.W.2d 871 (2007), and the briefs and oral argument of the parties having been considered by the Court, we hereby REVERSE the July 11, 2006 judgment of the Court of Appeals. MCR 7.302(G)(1). We conclude that this Court's decision in Waltz v. Wyse, 469 Mich. 642, 677 N.W.2d 813 (2004), does not apply to any causes of action filed after Omelenchuk v. City of Warren, 461 Mich. 567, 609 N.W.2d 177 (2000), was decided in which the savings period expired, i.e., two years had elapsed since the personal representative was appointed, sometime between the date that Omelenchuk was decided and within 182 days after Waltz was decided. All other causes of action are controlled by Waltz. In the instant case, because the plaintiff filed this action after Omelenchuk was decided and the savings period expired between the date that Omelenchuk was decided *301 and within 182 days after Waltz was decided, Waltz is not applicable. Accordingly, we REMAND this case to the Washtenaw Circuit Court for entry of an order denying the defendants' motion for summary disposition and for further proceedings not inconsistent with this order.